Citation Nr: 1404139	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  10-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  The Veteran also served with a reserve component from January 1968 to September 1993 with various periods of active duty for training from 1974 to 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In March 2012, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  

The claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus had its onset in service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1116, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran contends that his tinnitus was caused by assisting at a range qualifying exercise for the .45 pistol in May 1978 without any hearing protection while assigned to the 808th Station Hospital.  See statement in support of claim dated in October 2008; notice of disagreement dated in October 2009; and VA Form 9, Appeal to Board of Veterans' Appeals, dated in August 2010.  He thereafter reported that he has continued to have a problem with ringing in his ears ever since this time.  Id.  The Veteran also reported that while serving from 1980 to 1982 he complained of his problems with his hearing at an April 1981 examination.  Id.  At the March 2012 personal hearing the Veteran also testified that, on the same day that he helped out with range qualifying exercise for the .45 pistol, he also had his own M16 rifle qualifying exercise and the noise from this qualifying exercise also caused the ringing in his ears.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Further, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As to the injury occurring during a period of qualifying service, as reported above, the Veteran contends that his tinnitus was caused while assigned to the 808th Station Hospital in May 1978.  Tellingly, service personnel records show that he had 16 days of ACDUTRA in 1977 and 1978.  Service personnel records also show that he earned 16 active duty points in 1978.  Therefore, the Board finds that the evidence, both positive and negative, as to whether the Veteran was injured while on a period of ACDUTRA in May 1978 is at least in equipoise.  Under such circumstances, and granting the veteran the benefit of any doubt in this matter, the Board concludes that it did.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

As to the Veteran sustaining an injury while on a period of ACDUTRA, also as noted above, the Veteran claimed that he had a problem with ringing in his ears following the May 1978 range qualifying exercises and he even reported this problem at a subsequent April 1981 examination.  In this regard, reserve component treatment records contain an April 1981 examination that documents the Veteran's complaints of tinnitus.  Moreover, the Board finds that the Veteran is both competent to report that he observed ringing in his ears following the May 1978 incident and that his account of having this ringing in his ears is credible.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Under such circumstances, and once again after granting the Veteran the benefit of any doubt in this matter, the Board concludes that he sustained an injury to his ears (i.e., acoustic trauma) while on a period of ACDUTRA in May 1978.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Lastly, the Board finds that the Veteran is both competent to report that he observed ringing in his ears during and since his 1978 period of ACDUTRA and that his account of having ringing in his ears since that time is credible.  See Davidson.

In light of his in-service trauma during a period of ACDUTRA and the credible history of ringing in his ears in and since service his 1978 period of ACDUTRA, the Board finds that service connection for tinnitus is warranted because the disability had its onset in service.  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. § 3.303.


ORDER

Service connection for tinnitus is granted.


REMAND

As to the claim of service connection for bilateral hearing loss, the Veteran reported that he had had problems hearing since service.  As noted above, the Veteran also reported that he sustained acoustic damage to his ears on at least one occasion while serving in the reserves in May 1978 when he helped out during a range qualifying exercise for the .45 handgun as well as his own M16 rifle range qualifying exercise the same day, both without any hearing protection.  In this regard, the Board notes that while pre-1978 audiological examinations, dated in August 1975, February 1977, only noted increased audiological thresholds bilaterally, post-1978 audiological examinations, dated in June 1986, March 1988, and March 1992, documented the fact that the appellant had hearing loss in at least the left ear as defined by VA at 38 C.F.R. § 3.385 (2013).  

Given the above history, the Board finds that a remand is required to provide the Veteran with a VA examination to ascertain whether any current hearing loss in either ear is due to his military service.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006). 

The current record is negative for any post-service audiological records except for what is found in the Veteran's reserve component records.  Therefore, while the appeal is in remand status the Veteran should once again be given an opportunity to provide any such records to VA.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  After obtaining authorizations from the Veteran, associate with the claims file, either physically or electronically, any identified post-service audiological medical records.  All actions to obtain the requested records should be documented fully in the claims file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the events he reported occurred while on active duty, ACDUTRA, and/or INACDUTRA and of any hearing loss symptoms in and since service.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After undertaking the above development to the extent possible, schedule the Veteran for a VA examination to determine the origins of any current hearing loss in either ear.  The claims folder should be made available to and reviewed by the examiner and all necessary tests should be conducted.  After a review of the record on appeal and an examination of the appellant, the examiner should provide answers to the following questions:

a.  Does the Veteran have hearing loss in either ear a defined by VA?

b.  Is it at least as likely as not that the Veteran's current hearing loss in either ear is related to, had its onset in, or has continued since any period of active duty, ACDUTRA, and/or INACDUTRA?

In providing answers to the above questions, the examiner should specifically take note of the fact that while pre-1978 audiological examinations, dated in August 1975, February 1977, only noted increased audiological thresholds bilaterally, post-1978 audiological examinations, dated in June 1986, March 1988, and March 1992, documented the fact that the appellant had hearing loss in at least the left ear as defined by VA.

In providing answers to the above questions, the examiner should also take note of the fact that the appellant is competent to report on the observable symptoms of this disability in-service and since that time even when not documented in his medical records. 

If the examiner cannot provide an answer to either of the above questions, the examiner is advised that he/she should explain why the requested opinion cannot be provided (i.e., because the limits of medical knowledge had been exhausted or because further information to assist in making the determination is needed such as additional records and/or diagnostic studies).  If the examiner cannot provide the answer because further information to assist in making the determination is needed, all reasonable steps to obtain this missing information should be exhausted before concluding that the answer cannot be provided.

In providing answers to the above questions, the examiner cannot rely solely on negative evidence. 

A complete rationale for all findings and conclusions should be set forth in a legible report. 

4.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the claimant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


